Baldwin, J.
delivered the opinion of the Court—Cope, J. concurring.
In this case the only question made xvas as to the right of the plaintiff to recover for partial services rendered under an entire contract for a year.
The plaintiff quit the employment of the defendant before the expiration of the period. In which case it requires but slight evidence of assent or agreement to apportion the contract, and allow the plaintiff to recover for the period of services, or for the work and labor actually done.
Two juries passed upon the case, and both found for the plaintiff. We cannot disturb the verdict in such cases if it has any evidence to sustain it. The proof in this case was not very strong; but there was some proof of a promise to settle with the plaintiff, and wo do not feel disposed, under the circumstances, to disturb a verdict which appears to do justice between the parties.
Judgment affirmed.